

	

		II 

		109th CONGRESS

		1st Session

		S. 523

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  rename the death gratuity payable for deaths of members of the Armed Forces as

		  fallen hero compensation, and for other purposes.

	

	

		

			1.

			Renaming of death gratuity payable for deaths of members of the

			 Armed Forces as fallen hero compensation

			

				(a)

				In general

				Subchapter II of chapter 75

			 of title 10, United States Code, is amended as follows:

				

					(1)

					In section 1475(a), by

			 striking have a death gratuity paid and inserting have

			 fallen hero compensation paid.

				

					(2)

					In section 1476(a)—

					

						(A)

						in paragraph (1), by striking

			 a death gratuity and inserting fallen hero

			 compensation; and

					

						(B)

						in paragraph (2), by striking

			 A death gratuity and inserting Fallen hero

			 compensation.

					

					(3)

					In section 1477(a), by

			 striking A death gratuity and inserting Fallen hero

			 compensation.

				

					(4)

					In section 1478(a), by

			 striking The death gratuity and inserting The amount of

			 fallen hero compensation.

				

					(5)

					In section 1479(1), by

			 striking the death gratuity and inserting fallen hero

			 compensation.

				

					(6)

					In section 1489—

					

						(A)

						in subsection (a), by

			 striking a gratuity in the matter preceding paragraph (1) and

			 inserting fallen hero compensation; and

					

						(B)

						in subsection (b)(2), by

			 inserting or other assistance after lesser death

			 gratuity.

					

				(b)

				Clerical amendments

				(1)

					Such subchapter is further

			 amended by striking Death

			 gratuity: each place it appears in the heading of

			 sections 1475 through 1480 and 1489 and inserting Fallen hero

			 compensation:.

				

					(2)

					The table of sections at the

			 beginning of such subchapter is amended by striking Death

			 gratuity: in the items relating to sections 1474 through 1480 and 1489

			 and inserting Fallen hero compensation:.

				

				(c)

				General references

				Any reference to a death

			 gratuity payable under subchapter II of chapter 75 of title 10, United States

			 Code, in any law, regulation, document, paper, or other record of the United

			 States shall be deemed to be a reference to fallen hero compensation payable

			 under such subchapter, as amended by this section.

			

